Citation Nr: 1029117	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  02-20 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUES

1.  Entitlement to a separate compensable initial evaluation for 
left lower extremity radiculopathy secondary to a service-
connected low back disability.

2.  Entitlement to a separate compensable initial evaluation for 
right lower extremity radiculopathy secondary to a service-
connected low back disability.

3.  Entitlement to a separate compensable initial evaluation for 
neurogenic bladder secondary to a service-connected low back 
disability.

4.  Entitlement to a separate compensable initial evaluation in 
excess of forty percent for neurogenic bladder secondary to a 
service-connected low back disability from March 11, 2010.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) from 
an April 2002 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Albuquerque, New Mexico, which, in 
relevant part, denied a rating in excess of 40 percent for the 
Veteran's service-connected lumbar spine disability and denied 
special monthly compensation (SMC).  

In November 2002, the Veteran filed a substantive appeal and 
requested a Travel Board hearing.  In February 2003, he had a 
hearing before a Decision Review Officer (DRO) and the transcript 
is of record.  The Veteran subsequently withdrew his request for 
a Board hearing in writing in September 2003.  See 38 C.F.R. 
§ 20.704.  
  
On appeal in December 2004, the Board, in relevant part, remanded 
the issues of entitlement to a rating in excess of 40 percent for 
service-connected DJD of the lumbar spine as well as entitlement 
to SMC based on aid and attendance, requiring proper Veterans 
Claims Assistance Act (VCAA) notice and fresh VA examinations.

On appeal in August 2008, the Board increased the rating to 60 
percent for the Veteran's service-connected low back disability 
and granted SMC based on the need for aid and attendance.  The 
Board remanded the question of whether a higher evaluation was 
warranted by rating the Veteran's orthopedic and neurological 
manifestations of his low back disability separately under the 
criteria that have been in effect since September 26, 2003.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1.  

The RO incorrectly characterized the issue as "service 
connection for separate neurological abnormalities."  This has 
been recharacterized to better reflect the medical evidence and 
procedural posture of the case.

In addition to being service-connected for DJD of the lumbar 
spine, the Veteran is also service connected for DJD of the 
bilateral knees and left hip; ankylosis of the left ankle; 
residuals of fractures to the left tibia and fibula, with ankle 
impairment; and shortening of the left lower extremity.  Although 
a January 2010 rating decision notes that the Veteran is service-
connected for urinary incontinence secondary to his back 
disability, the claim file does not substantiate service 
connection for this disability.  The Veteran has been in receipt 
of total disability rating (100 percent) based on individual 
unemployability (TDIU) since August 1, 1994.

The issue of service connection for abnormal motor 
findings of the left lower extremity has been raised by 
the March 2010 VA examination report, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Effective September 26, 2003, the Veteran's service-connected 
lumbar spine disability includes radiculopathy of the left lower 
extremity manifested by pain, with objective evidence of no more 
than slight loss of motor function.

2.  Effective September 26, 2003, the Veteran's service-connected 
lumbar spine disability includes radiculopathy of the right lower 
extremity manifested by pain, with objective evidence of slight 
sensory loss and slight loss of motor function.

3.  Before March 11, 2010, the Veteran's service-connected lumbar 
spine disability included voiding dysfunction requiring the 
wearing of absorbent materials that needed to be changed 2-4 
times per day.

4.  Since March 11, 2010, the Veteran's service-connected lumbar 
spine disability has included voiding dysfunction requiring the 
wearing of absorbent materials which must be changed more than 4 
times per day.


CONCLUSIONS OF LAW

1.  Effective September 26, 2003, the criteria for a separate 
initial evaluation of 10 percent, but no higher, for 
radiculopathy of the left lower extremity are met.  38 U.S.C.A. § 
1155 (West 2002 and Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2009).

2.  Effective September 26, 2003, the criteria for a separate 
initial evaluation of 20 percent, but no higher, for 
radiculopathy of the right lower extremity are met.  38 U.S.C.A. 
§ 1155 (West 2002 and Supp. 2010); 38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2009).

3.  Prior to March 11, 2010, the criteria for a separate initial 
evaluation of 40 percent, but no higher, for neurogenic bladder 
were met.  38 U.S.C.A.§ 1155 (West 2002 and Supp. 2010); 38 
C.F.R. § 4.115a, Diagnostic Code 7542 (2009).

4.  From March 11, 2010, the criteria for a separate initial 
evaluation of 60 percent, but no higher, for neurogenic bladder 
have been met.  38 U.S.C.A.§ 1155 (West 2002 and Supp. 2010); 38 
C.F.R. § 4.115a, Diagnostic Code 7542 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2009).

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection for 
his low back disability.  Once service connection is granted the 
claim is substantiated, additional notice is not required, and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  No additional discussion of the duty to 
notify is therefore required.

VA also has a duty to assist the Veteran in the development of 
the claim, which is not abrogated by the granting of service 
connection.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  VA treatment records are associated 
with the claim file.  Several VA examinations have been 
conducted; these examinations are adequate for adjudication 
purposes, as they describe in full the current manifestations of 
the Veteran's back disability.  The Veteran did not avail himself 
of the opportunity to present testimony at a Board hearing.  All 
known and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claim file; and 
the Veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claims at this time.

II.  Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, the present level of disability is 
of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Separate ratings may be assigned for separate periods of 
time based on the facts found, however.  This practice is known 
as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-
127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in favor of 
the claimant. 38 C.F.R. § 4.3.  Where there is a question as to 
which of two evaluations shall be applied, the higher rating will 
be assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The schedule for ratings of the lumbar spine is found at 38 
C.F.R. § 4.71a.  During the course of this appeal, the schedular 
criteria for evaluation of the lumbar spine were changed 
effective September 26, 2003.  The Veteran was provided a copy of 
the revised criteria in the November 2007 supplemental statement 
of the case.

Under the current 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 1, objective 
neurological abnormalities associated with the veteran's 
degenerative disc disease of the lumbar spine with intervertebral 
disc syndrome are evaluated separately.  

Lower Extremities

The neurological disabilities of the Veteran's left and right 
lower extremities are discussed together, as the same body of 
evidence is used for the analysis of both.

Radiculopathy of the lower extremities can be separately rated 
under 38 C.F.R. 
§ 4.124A, DC 8520 for paralysis of the sciatic nerve.  A 10 
percent rating is assigned for mild incomplete paralysis of the 
sciatic nerve.  A 20 percent rating is assigned for moderate 
incomplete paralysis of the sciatic nerve.  A 40 percent rating 
is assigned for moderately severe incomplete paralysis.  A 60 
percent rating is assigned for severe incomplete paralysis, with 
marked muscular atrophy.  An 80 percent rating is assigned for 
complete paralysis of the sciatic nerve; the foot dangles and 
drops, no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 
4.124a, DC 8520.

The term "incomplete paralysis," with this and other peripheral 
nerve injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  The ratings for the peripheral nerves are 
for unilateral involvement; when bilateral, combine with 
application of the bilateral factor.  38 C.F.R. § 4.124a.

A December 2001 spine examination report shows that bilateral 
lower extremity neuralgia was present, however, sensory and motor 
examinations of the lower extremities were not conducted.  
Straight leg raise was negative.  An October 2005 spine 
examination report shows sensory loss in the left lower leg and 
foot, in the medial aspect of the right lower leg, and in the 
medial and dorsal aspect of the right foot.  A motor examination 
was 4/5 in the hips and 3/5 in the knees bilaterally.  Lasegues's 
tests were positive bilaterally.  The examiner diagnosed DDD of 
the lumbar spine with radiculopathy, as well as spinal and 
foraminal stenosis of the lumbar spine.  A May 2007 spine 
examination report included a normal sensory examination.  A 
motor examination was between 2/5 and 3/5 in the left lower 
extremity, and 4/5 in the right lower extremity.  Vibratory and 
Babinski's tests were normal bilaterally.  Lasegues's test was 
positive bilaterally.  The diagnosis was DJD, lumbar spine. 

 In August 2007, the same VA examiner who conducted the October 
2005 examination diagnosed a severe incomplete paralysis of the 
lower extremities and opined that it was due to the Veteran's 
back disability.  In addition, the examiner noted that 
"neurologic exam indicates radiculopathy present."  However, 
the exam findings are not attached to the report.  At the Board's 
request, a March 2010 neurological examination was conducted.  A 
motor examination showed 3/5 impairment in the left lower 
extremity, but was normal in the right lower extremity.  A 
sensory examination was normal.  A vibratory test resulted in an 
"equivocal response."  The examiner diagnosed DDD at lower 
lumbar levels with chronic low back pain radiating to bilateral 
lower legs.  As for the weakness in the left lower extremity, she 
determined that this condition "is not the direct result of SC 
low back disability but associated/related to traumatic injury of 
left lower extremity while in service."

Separate ratings for neurological manifestations of both lower 
extremities associated with the Veteran's lumbar spine disability 
are warranted.   The Veteran has consistently reported pain on 
use, and objective testing has repeatedly verified his 
complaints.  The October 2005 and the March 2010 examiners have 
opined that the Veteran's current bilateral lower extremity 
radiculopathy is related to his service-connected lumbar spine 
disability.  

Effective September 26, 2003, the medical evidence most closely 
reflects the criteria for a 10 percent evaluation for 
radiculopathy of the left lower extremity. 
The record contains positive Lasegues' tests, but vibratory and 
Babinski's tests were normal.  While the August 2007 examiner 
determined that the left leg weakness was secondary to the 
Veteran's back disability, the March 2010 examiner has indicated 
that this condition is attributable to the traumatic injury of 
the left ankle (also service connected).  The Board finds the 
March 2010 opinion to be more probative, as it is based on a 
detailed examination, which the August 2007 examination is 
lacking.  Furthermore, the March 2010 examiner considered the 
service-connected left ankle disability when determining etiology 
whereas the other examiner did not.  A rating in excess of 10 
percent for radiculopathy of the left lower extremity is not 
warranted.  There is no objective medical evidence of foot drop, 
or that the Veteran's nerve impairment caused any functional 
impairments, such as his ability to dorsiflex the foot, extend 
the proximal phalanges of toes, abduct the foot, or adduct the 
foot which are the ultimate functional impairments to be 
considered under these rating criteria.  Based on the evidence of 
record, a 10 percent rating for the neurological impairments in 
the left lower extremity is more appropriate.  

Effective September 26, 2003, the medical evidence most closely 
reflects the criteria for a 20 percent evaluation for 
radiculopathy of the right lower extremity.  While not 
consistent, there has been both motor loss and loss of strength.  
The Board recognizes that the August 2007 examiner diagnosed the 
Veteran's radiculopathy as severe.  The use of terminology by VA 
examiners and other medical professionals, although probative 
evidence, is not necessarily dispositive of an issue as all 
evidence of record must be evaluated in arriving at a decision 
regarding an increased rating.  See 38 C.F.R. §§ 4.2, 4.6.  The 
August 2007 report appears to be based primarily on that 
examiner's October 2005 report, as well as the neurology 
examination results, which were not included.  As the 
preponderance of the evidence is against a finding of more than 
overall moderate impairment, a rating in excess of 20 percent for 
the right lower extremity is not warranted.

Neurogenic Bladder

In evaluating voiding dysfunction, a particular condition is 
rated as urine incontinence, urinary frequency, or obstructed 
voiding, as follows:

Urinary incontinence: A 20 percent evaluation is warranted for 
urine leakage/incontinence requiring the wearing of absorbent 
materials which must be changed less than 2 times per day; a 40 
percent evaluation is warranted for urine leakage/incontinence 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day; and a 60 percent evaluation is 
warranted for urine leakage/incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times per day.  38 C.F.R. § 4.115a.

Urinary frequency: A 10 percent evaluation is warranted for a 
daytime voiding interval between two and three hours, or; 
awakening to void two times per night; a 20 percent evaluation is 
warranted for a daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night; and a 
40 percent evaluation is warranted for a daytime voiding interval 
less than one hour, or; awakening to void five or more times per 
night.  38 C.F.R. § 4.115a.

Obstructive Voiding: A 10 percent evaluation is warranted for 
marked obstructive symptomatology (hesitancy, slow or weak 
stream, decreased force of stream) with any one or combination of 
the following: (1) Post void residuals greater than 150 cc.; (2) 
Uroflowmetry; markedly diminished peak flow rate (less than 10 
cc/sec); (3) Recurrent urinary tract infections secondary to 
obstruction; (4) Stricture disease requiring periodic dilatation 
every 2 to 3 months.  A 30 percent evaluation is warranted for 
urinary retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a.

Before March 11, 2010

VA medical notes spanning March 2002 through July 2002 show that 
the Veteran had urge incontinence.

During the Veteran's February 2003 DRO hearing, he testified that 
he experienced urinary incontinence.

An October 2003 VA Form 21-2680 (Examination for Housebound 
Status or Permanent Need for Regular Aid and Attendance) shows 
that the Veteran reported experiencing loss of bladder control.  

VA medical reports dated December 2004 through November 2005 show 
that the Veteran continued to report urinary incontinence.

A November 2006 VA Form 21-2680 shows that the Veteran continued 
to use pads for incontinence.

A May 2007 VA examination report establishes that the Veteran 
experienced urinary incontinence for which he had to wear 
absorbent material in need of change two to four times daily.

The medical evidence of record for this time period supports a 
rating of 40 percent based upon the need to change absorbent pads 
2-4 times per day.  The Veteran is not entitled to a 60 percent 
rating because there is no indication that he changed absorbent 
pads more than four times a day during this time period.  Nor is 
he entitled to an even higher rating under urine leakage or 
obstructed voiding, as the evidence is negative for urine leakage 
and the highest rating for intermittent or continuous 
catheterization is only 30 percent.


From March 11, 2010

A March 2010 VA examination report establishes that the Veteran 
reported self-catheter use 3-4 times a day and 1-2 times at 
night.  His urinary incontinence required him to use 3-4 pads 
during the day, and 2 at night.  The examiner diagnosed urinary 
incontinence due to neurogenic bladder "at least as likely as 
not" secondary to the Veteran's service-connected back 
disability. 

The Veteran's service-connected neurogenic bladder has been 
manifested by voiding dysfunction requiring the use of absorbent 
materials which must be changed more than 4 times per day.  The 
highest possible rating for voiding dysfunction is 60 percent.  


ORDER

Entitlement to a separate 10 percent evaluation, but no higher, 
for radiculopathy of the left lower extremity is granted 
effective September 26, 2003, subject to the rules and payment of 
monetary benefits.

Entitlement to a separate 20 percent evaluation, but no higher, 
for radiculopathy of the right lower extremity is granted 
effective September 26, 2003, subject to the rules and payment of 
monetary benefits.

Entitlement to a separate 40 percent evaluation, but no higher, 
for a neurogenic bladder before March 11, 2010 is granted, 
subject to the rules and payment of monetary benefits.





Entitlement to a separate 60 percent evaluation, but no higher, 
for a neurogenic bladder from March 11, 2010 is granted, subject 
to the rules and payment of monetary benefits.




 
____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


